Mr. Chief Justice McIver.
I concur in so much of this opinion as adjudges that there was no error on the part of the Circuit Judge in holding that the plaintiff has no *388cause of action against this defendant; but I am unable to agree that there was no error in rejecting defendant’s counter-claim for double the sum paid by him as interest in excess of the lawful rate. It seems to me clear that the transaction, let it be disguised as it may be, was usurious. The sum actually loaned was only $940, and upon that sum more than the lawful rate of interest has been paid by the defendant, and for that excess it seems to me that defendant should, under the statute, have judgment on his counterclaim. I think, therefore, that to this extent the judgment below should be reversed and the case remanded, for the purpose of enabling defendant to obtain judgment for the sum to which he is entitled.